Case: 16-60295          Document: 00514065231               Page: 1   Date Filed: 07/10/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                                United States Court of Appeals

                                          No. 16-60295
                                                                                         Fifth Circuit

                                                                                       FILED
                                        Summary Calendar                           July 10, 2017
                                                                                  Lyle W. Cayce
EVA ANDERSON,                                                                          Clerk


                        Plaintiff - Appellant

v.

ARGENT MORTGAGE COMPANY, L.L.C.;
CITI RESIDENTIAL LENDING, INCORPORATED,

                        Defendants - Appellees

---------------------------------------------------------------
Consolidated with 16-60581

EVA ANDERSON,

                        Plaintiff - Appellant

v.

WELLS FARGO BANK, N.A.; ARGENT MORTGAGE COMPANY, L.L.C.;
DAVID E. SANTA; CITI RESIDENTIAL LENDING, INCORPORATED,

                        Defendants - Appellees



                      Appeals from the United States District Court
                         of the Southern District of Mississippi
                                 USDC No. 2:15-CV-88
     Case: 16-60295      Document: 00514065231         Page: 2    Date Filed: 07/10/2017



                         No. 16-60295 cons. w/No. 16-60581


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM:*
       On appeal Plaintiff-Appellant raises the same issues that the district
court found were foreclosed by Fifth Circuit precedent. Plaintiff claims that
Wells Fargo, the current owner of her mortgage, had no right to foreclose on
her mortgage because of a fraudulent assignment in the chain of ownership.
Plaintiff contends that the assignment violated a Pooling and Services
Agreement (“PSA”) among parties in the chain of ownership, including
Defendants Wells Fargo, Argent Mortgage Company, and Citi Residential
Lending. For the first time on appeal, she also asserts that Article 9 of the
Uniform Commercial Code forbids and voids these assignments.
       The district court granted Argent’s and Wells Fargo’s motions to dismiss
and granted Citi’s motion for judgment on the pleadings because plaintiff lacks
standing to challenge the assignment of her mortgage based on alleged
violations of the PSA. The district court also denied plaintiff’s motion for leave
to amend her complaint and motion for reconsideration on the basis of newly
discovered evidence.
       We find no reason to amend for newly discovered evidence and will not
consider plaintiff’s UCC argument for the first time on appeal. The Offshore
Drilling Co. v. Gulf Copper & Mfg. Corp., 604 F.3d 221, 226 (5th Cir. 2010).
This court reviews the district court’s denial of a motion to amend and denial
of a motion for reconsideration for abuse of discretion. Stem v. Gomez, 813 F.3d
205, 216 (5th Cir. 2016); Weber v. Roadway Exp., Inc., 199 F.3d 270, 276 (5th



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             2
    Case: 16-60295    Document: 00514065231     Page: 3   Date Filed: 07/10/2017



                      No. 16-60295 cons. w/No. 16-60581


Cir. 2000). Plaintiff’s amendment is futile because her amended complaint
would likewise be dismissed under Rule 12(b)(6) for failure to include new facts
that would alter the district court’s jurisdictional analysis. Marucci Sports,
L.L.C. v. Nat’l Collegiate Athletic Ass’n, 751 F.3d 368, 378 (5th Cir. 2014)
(“Denying a motion to amend is not an abuse of discretion if allowing an
amendment would be futile.”); Stem, 813 F.3d at 216. Plaintiff’s motion for
reconsideration was also properly denied because she failed to demonstrate
that the evidence was unavailable prior to the district court’s ruling and
consequently has not shown that the evidence is “newly discovered.” Matador
Petroleum Corp. v. St. Paul Surplus Lines Ins. Co., 174 F.3d 653, 658 n.1 (5th
Cir. 1999). Having reviewed the briefs and pertinent portions of the record, we
AFFIRM for essentially the reasons stated by the district court.




                                       3